VAN GRAAFEILAND, Circuit Judge,
concurring in part and dissenting in part.
Much, perhaps too much, ink has been spilt in attempts to define the proper relationship between government and religion. Accordingly, I will explain as briefly as possible why I concur only in part with Judge Jacobs’ thorough opinion.
At the outset, although the issue is not before us, I am not convinced that the Walking on Water Club is precluded from limiting its membership to Christians. See 20 U.S.C. § 4071(a); New York State Club Ass’n, Inc. v. City of New York, 487 U.S. 1, 13, 108 S.Ct. 2225, 2234, 101 L.Ed.2d 1 (1988). Conformity by members of a religious organization to the standard of morals required of members has been recognized as a proper function of religious establishments since the early case of Watson v. Jones, 80 U.S. (13 Wall.) 679, 20 L.Ed. 666 (1871).
Turning to the question now at issue, I would hold that the right to select all of Walking on Water Club’s officers was solely the prerogative of that concededly religious club. The following language from Justice Brennan’s concurring opinion in Corporation of the Presiding Bishop of the Church of Jesus Christ of Latter-day Saints v. Amos, 483 U.S. 327, 341-42, 107 S.Ct. 2862, 2871-72, 97 L.Ed.2d 273 (1987), although addressed specifically to religious corporations, is, I think, clearly appropriate here:
[R]eligious organizations have an interest in autonomy in ordering their internal affairs, so that they may be free to:
“select their own leaders, define then-own doctrines, resolve their own disputes, and run their own institutions. Religion includes important communal elements for most believers. They exercise their religion through religious organizations, and these organizations must be protected by the [Free Exercise] [C]lause.” Laycock, Towards a General Theory of the Religion Clauses: The Case of Church Labor Relations and the Right to Church Autonomy, 81 Colum. L.Rev. 1373,1389 (1981).
See also Serbian Eastern Orthodox Diocese v. Milivojevich, 426 U.S. 696[96 S.Ct. 2372, 49 L.Ed.2d 151] (1976)(church has interest in effecting binding resolution of internal governance disputes); Kedroff v. Saint Nicholas Cathedral, 344 U.S. 94[73 S.Ct. 143, 97 L.Ed. 120] (1952) (state statute purporting to transfer administrative control from one church authority to another violates Free Exercise Clause). For many individuals, religious activity derives meaning in large measure from participation in a larger religious community. Such a community represents an ongoing tradition of shared beliefs, an organic entity not reducible to a mere aggregation of individuals. Determining that certain activities are in furtherance of an organiza*874tion’s religious mission, and that only those committed to that mission should conduct them, is thus a means by which a religious community defines itself. Solicitude for a church’s ability to do so reflects the idea that furtherance of the autonomy of religious organizations often furthers individual religious freedom as well.
Id. (footnote omitted). See also Minker v. Baltimore Annual Conference of United Methodist Church, 894 F.2d 1354, 1356 (D.C.Cir.1990); Dowd v. Society of St. Columbans, 861 F.2d 761, 764 (1st Cir.1988); Simpson v. Wells Lamont Corp., 494 F.2d 490, 493-94 (5th Cir.1974); McClure v. Salvation Army, 460 F.2d 553, 558-61 (5th Cir.), cert. denied, 409 U.S. 896, 93 S.Ct. 132, 34 L.Ed.2d 153 (1972).
I believe that the Club members are better qualified than are we to determine the duties and necessary qualities of all their leaders.